           Case 1:21-cv-00657-UA Document 2 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JERMAINE DAWKINS,

                             Plaintiff,                             21-CV-00657 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                             OR IFP APPLICATION
NIKE MEDIA RELATIONS,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the complaint without the filing fees or an IFP application. Within

thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or submit the

attached IFP application. If Plaintiff submits the IFP application, it should be labeled with docket

number 21-CV-657. If the Court grants the IFP application, Plaintiff will be permitted to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
           Case 1:21-cv-00657-UA Document 2 Filed 01/27/21 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:   January 27, 2021
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
